                                                  THE CITY OF NEW YORK
GEORGIA M. PESTANA                               LAW DEPARTMENT                                        SUZANNE E. FUNES
Acting Corporation Counsel                           100 CHURCH STREET                                           Senior Counsel
                                                     NEW YORK, NY 10007                                 phone: (212) 356-2386
                                                                                                            fax: (212) 356-1148
                                                                                                    email: sfunes@law.nyc.gov




                                                                                 October 10, 2019

          VIA ECF
          Honorable Roanne L. Mann
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                    Re:      Jazmine Headley, on her own behalf and on behalf of her minor son D.B. v. City
                             of New York, et al., 19-CV-4543 (ENV)(RLM)

          Your Honor:
                         I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
          Counsel of the City of New York, and the attorney for defendant City of New York (“City”). I
          write with the consent of plaintiff’s counsel, Katie Rosenfeld, Esq. to respectfully request that
          the Court grant defendant City an extension of time from November 4, 2019 to 30 days after
          mediation is held and completed within which it may answer or otherwise respond to the
          complaint. This is the second request for an extension of time to respond to the complaint.

          In addition to the reasons discussed in the City’s first enlargement letter dated August 28, 2018
          [Docket Entry No. 7], the City requests an enlargement of time to Answer as the parties will
          participate in a prompt Court-annexed mediation where the matter may be resolved. Because
          representation is still being resolved, at this time, we are not writing on behalf of Human
          Resources Authority (“HRA”) Peace Officer Bettina Barnett-Weekes; HRA Sergeant Toyin
          Ramos-Williams; Peace Officer Mayra Rivera; Juanita Alston; and New York City Police
          Department Officer Shawndel Latham, but respectfully request for a sua sponte corresponding
          extension.

                             Thank you for your consideration herein.

                                                                          Respectfully submitted,
                                                                          Suzanne Funes
                                                                          Suzanne E. Funes
          cc: All Counsel (via ECF)
